Citation Nr: 1104142	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-25 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD), for the period from 
November 7, 2005 to March 17, 2010.

2.  Entitlement to a rating in excess of 50 percent for PTSD, for 
the period from March 18, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran served on active duty from July 1986 to November 
1986, from March 1988 to October 1988, and from September 2004 to 
November 2005.  The Veteran also served in the U.S. Army Reserve 
until he retired from the Reserve in April 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for PTSD 
(also claimed as bipolar disorder) and awarded a 10 percent 
disability rating, effective November 7, 2005.  Subsequently, the 
Board remanded this matter for additional development in a 
December 2009 decision.  

There was originally one issue on appeal: entitlement to an 
initial rating in excess of 10 percent for service-connected 
PTSD.  In an October 2010 rating decision and Supplemental 
Statement of the Case, the Veteran was granted a staged rating 
for PTSD to 50 percent, effective March 18, 2010.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In her December 2010 brief, 
the Veteran's representative also has argued for an earlier 
effective date for this staged rating.  

The Board notes that the Veteran is presumed to be seeking the 
maximum benefits allowed by law and regulation.  Because the 
increase in the rating of the Veteran's PTSD disability does not 
represent the maximum rating available, the Veteran's claim 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Board also notes that the Veteran's representative 
has not raised a genuine earlier effective date claim that would 
have to be remanded for original adjudication by the RO.  
Instead, her argument about the timing of the staged rating is 
part and parcel of the Veteran's appeal of his initial rating 
claim that now includes the subsequently granted staged rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Such 
consideration is reflected by the characterization of the claims 
as shown on the title page. 



FINDINGS OF FACT

1.  For the period from November 7, 2005 to March 17, 2010, the 
evidence does shows that the Veteran's PTSD results in 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks.

2.  Since March 18, 2010, the Veteran's PTSD is not manifested by 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for PTSD are 
met, for the period from November 7, 2005, to March 17, 2010.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(2010). 

2.  The criteria for a rating in excess of 50 percent for PTSD, 
for the period from March 18, 2010, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in December 
2005, May 2006, May 2007, December 2009, and February 2010.  
These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)).  

Thereafter, the Veteran was granted service connection for PTSD 
and assigned an initial disability rating and effective date.  As 
this claim was more than substantiated in that it was proven, the 
purpose that the notice is intended to serve has been fulfilled 
and no additional notice is required for this claim.  Dingess, 19 
Vet. App. at 490-91.  Pursuant to Dingess, an additional notice 
as to disability ratings and effective dates was provided in the 
correspondence dated in May 2006, May 2007, December 2009 and 
February 2010.  In addition, since the higher initial rating 
claim for PTSD is a "downstream" issue from that of service 
connection, notice pursuant to the original Court decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was never 
required for this issue.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  In view of the 
above, the Board finds that the notice requirements pertinent to 
the issues decided on appeal have been met.

The duty to assist also has been fulfilled as VA medical records 
relevant to this matter have been requested and obtained and the 
Veteran was provided with VA examinations.  The Board finds that 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA laws and regulations and to move forward with this 
claim would not cause any prejudice to the appellant.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  The Court has held that a claim for a 
higher rating when placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such 
cases, separate compensable evaluations may be assigned for 
separate periods of time if such distinct periods are shown by 
the competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  As a layperson the Veteran is only competent to report 
observable symptoms--not clinical findings which are applied to 
VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 
(1998).  

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2010).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).

The Veteran's PTSD is rated pursuant to the rating criteria found 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Under that code and the General Rating Formula for Mental 
Disorders, ratings may be assigned ranging between 0 and 100 
percent.  A 10 percent disability rating is appropriate when the 
evidence demonstrates occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130.

A 30 percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  Id.

The next higher rating of 50 percent requires occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work like setting); and 
inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name. 
Id.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Reports of psychiatric examination and treatment frequently 
include a Global Assessment of Functioning (GAF) score.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF scale includes scores ranging between 
zero and 100 which represent the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health illness.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, an assigned GAF score, like an examiner's 
assessment of the severity of a condition, is not dispositive of 
the percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a) (2010).

A GAF score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

A GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy or 
theft within the household), but generally functioning pretty 
well with some meaningful interpersonal relationships.

PTSD from November 7, 2005 to March 17, 2010

Historically, service connection for PTSD was granted in the 
October 2006 rating decision currently on appeal and a 10 percent 
disability rating was assigned, effective November 7, 2005, the 
day after the Veteran's discharge from active duty.  In his 
Notice of Disagreement and VA9 Substantive Appeal, the Veteran 
asserts that his symptomatology reflected in his VA medical 
records show that his disability is more severe than the findings 
reflected in his September 2006 VA examination.

Service treatment records show that before his discharge from 
active duty in November 2005 the Veteran was seen for anxiety, 
insomnia, and irritability and diagnosed with probable bipolar 
disorder.  On his November 2005 post-deployment health 
reassessment, the Veteran indicated that he had been bothered by 
feelings of depression.  In November 2005, a service treatment 
record noted that the Veteran had been diagnosed with chronic 
PTSD and indicated that the Veteran planned to initiate care with 
VA.  

Post-service, a November 2005 VA mental health clinic 
consultation record noted that the Veteran was seen about his 
medical and psychiatric history.  He reported irritability, 
insomnia, and consumption of excess coffee during service in Iraq 
and said that a mental health medic had prescribed medication and 
diagnosed a bipolar disorder.  The Veteran now reported 
difficulty concentrating, startle response, and nightmares.  
There were no hallucinations or delusions or suicidal or 
homicidal ideation.  The Veteran had a congruent mood and affect 
with coherent speech.  Insight was noted and his judgment was 
intact.  The staff psychiatrist diagnosed PTSD and assigned a GAF 
score of 55.  The Veteran agreed to a medication trial of Valium 
for anxiety.

Another November 2005 VA medical record noted that the Veteran 
had been diagnosed with bipolar disorder in Iraq five months 
before and treated with Seroquel and Effexor for one week.  The 
Veteran complained of increased agitation and feeling depressed 
for five months.  There was no suicidal or homicidal ideation.  

A Persian Gulf War registry examination dated in December 2005 
revealed that the Veteran's PTSD had its onset in June 2004, but 
that the Veteran had improved somewhat since his return home.  It 
was noted that he presented with stress, anxiety, and 
nervousness.  The examining physician noted that the Veteran 
planned to follow-up at the mental health clinic.  

A February 2006 VA medical record noted medication management for 
PTSD.  The Veteran continued to manifest PTSD symptoms, which did 
not include hallucinations, delusions, or suicidal or homicidal 
ideation.  A congruent mood and affect was noted.  The staff 
psychiatrist diagnosed PTSD and assigned a GAF score of 55.

VA medical records dated in May 2006, August 2006, November 2006, 
December 2007, April 2008 and September 2008 noted medication 
management for PTSD.  The Veteran continued to manifest PTSD 
symptoms, which did not include hallucinations, delusions, or 
suicidal or homicidal ideation.  A congruent mood and affect was 
noted as well as sometimes the presence of logical speech, 
insight and intact judgment.  The staff psychiatrist diagnosed 
PTSD and a mood disorder secondary to a medical condition.  He 
assigned a GAF score of 55, except in November 2006 when a GAF 
score of 60 was given and in September 2008 when no GAF score was 
assigned.  

The Veteran underwent a VA mental examination in September 2006.  
The Veteran complained of daily moderate symptoms, including: 
frequent nightmares, hypervigilance behaviors such as difficulty 
sleeping, irritability, and a sense of feeling on edge at all 
times.  He reported improvement with medication.  It was noted 
that the Veteran took Diazepam and Celexa and that he was seen 
every three months as an outpatient.  Past history showed that 
the Veteran had gone to law school and practiced as an attorney 
at some time prior to his service in Iraq.  He was divorced with 
a 12-year-old child.  For leisure, he worked around the house, 
such as drywall and carpeting and enjoyed socializing with his 
nieces and nephews.  It was noted that during his deployment to 
Iraq, the Veteran held the rank of major in the Army and was a 
chemical specialist.  His current psycho-social functional status 
was described as good or excellent for most issues, such as 
employment and self care.  

On mental status examination, it was noted that the Veteran had 
no impairment of thought process, no delusions or hallucinations, 
no memory loss or impairment, no ritualistic behavior, no panic 
attacks, no symptoms of depression, no mood disorders, no poor 
impulse control, and no suicidal or homicidal ideations.  The 
Veteran was oriented to person, place and time; had sleep 
impairment that did not interfere with his job; was able to 
maintain personal hygiene; attend to the basic activities of 
daily living; and had normal and logical speech.  The examiner 
noted that the Veteran had some narcissistic personality traits 
that were not problematic and might have been helpful in the 
legal profession.  Diagnosis was PTSD and narcissistic 
personality traits.  The VA examiner also assigned a GAF score of 
65.

A December 2006 VA medical record noted that the Veteran had 
stopped use of Celexa for depression, that he denied any suicidal 
or homicidal ideation, and that he did not need to follow-up for 
another nine months.  

VA medical records dated in December 2006 and October 2007 noted 
a positive screen of the Veteran for depression.

In an August 2008 VA medical record, a VA staff physician wrote 
that he did not feel that the Veteran's cognitive issues (memory 
and irritability problems) were due to a traumatic brain injury 
but were most likely due to depression and PTSD.  

March 2010 VA medical records noted that the Veteran wanted to 
reestablish treatment at VA's PTSD clinic.  It was noted that he 
scored positive on a PTSD screening test.  

Resolving all reasonable doubt in favor of the claimant, the 
Board finds that the Veteran's PTSD, for the period from the 
grant of service connection on November 7, 2005 to March 17, 
2010, was manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal).  Though results of the September 2006 VA 
examination suggest the Veteran had mild PTSD symptoms, the 
preponderance of the medical evidence noted above supports a 
finding of more moderate symptoms indicative of a 30 percent 
rating under the General Rating Formula, such as depressed mood, 
anxiety, panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory or concentration problems.  The Board 
also notes that the preponderance of the GAF scores for this 
period were 55, which indicates moderate symptoms, and that only 
the GAF score of 65 assigned in the 2006 VA examination reflected 
milder PTSD symptoms.  

The evidence of record for this time period does not show that 
the Veteran's PTSD symptoms were reflective of the criteria for 
the next higher rating of 50 percent, which requires occupational 
and social impairment with reduced reliability and productivity.  
During the period from November 7, 2005 to March 17, 2010, there 
was no objective evidence of the symptoms reflective of a 50 
percent rating: flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  

The Board finds that the symptomatology described in the VA 
medical records for this time period are more persuasive than the 
symptomatology described in the September 2006 VA examination and 
are more consistent with the rating criteria for a 30 percent, 
rather than a 10 percent, disability rating.  The VA examiner 
reported that the Veteran had no memory loss or impairment, no 
symptoms of depression, and no mood disorders.  This appears to 
conflict with other medical evidence in the record for this time 
period which shows complaints of depression and anxiety since 
before discharge, difficulties with concentration, and sleep 
problems, including insomnia and nightmares.

Thus, based on the evidence found in the record and recited 
above, the Board finds that an initial rating of 30 percent for 
PTSD, but no higher, is warranted for the period from the grant 
of service connection on November 7, 2005 to March 17, 2010.

PTSD from March 18, 2010

As noted above, the Veteran was granted a staged rating to 50 
percent for his PTSD disability, effective on March 18, 2010.  
The Veteran and his representative contend that he is at least 
entitled to a 70 percent rating.

The Veteran underwent a PTSD diagnostic interview during a 
consultation at a VA mental health clinic on March 18, 2010.  The 
Veteran complained that he did not want to be medicated any 
longer.  He reported symptoms of PTSD and depression.  He said 
that the most problematic were: nightmares, difficulty verbally 
expressing himself, difficulty focusing and concentrating, short-
term memory problems, difficulty being around people, social 
isolation and reliving past experiences.  He denied any intimate 
relationship since shortly after leaving Iraq.  He also noted 
difficulty sleeping and the fact he is easily irritated.  It was 
noted that the Veteran was seen by a VA psychiatrist from 
discharge until September 2008.  The Veteran claimed that he 
could not function well on any of the medications he was 
prescribed and did not want any medication at present.  It also 
was noted that the Veteran was raised by his grandparents, kept 
his siblings at arm's length, lived alone, had no children, and 
had divorced years ago because of his wife's infidelity.  He had 
practiced law in Arizona for six or seven years before deployment 
to Iraq.  It appears that he stopped practicing law after his 
return from Iraq because of cognitive difficulties that did not 
exist prior to deployment, though the Veteran now worked an 
average 55 hours a week in management at an environmental 
hazardous waste management company.  

On mental status examination, it was noted that the Veteran had 
no impairment of thought process and no suicidal or homicidal 
ideations.  The Veteran was oriented in four spheres; reported 
moderate to severe difficulty with attention and concentration 
and depression and intermittent anxiety; was able to maintain 
appropriate grooming; and had normal and logical speech.  Affect 
was congruent and appropriate and his insight and judgment were 
listed as good.  Diagnosis was chronic PTSD and depressive 
disorder not otherwise specified with an assigned GAF score of 
55.  It was noted that the Veteran was to begin individual 
psychotherapy on a biweekly basis.

An April 2010 VA mental health clinic record revealed an 
individual follow-up appointment.  He complained of work-related 
stress that he did not want to explain to his boss.  He also 
complained of intrusive thoughts from the past, especially his 
divorce of 20 years ago.  It was noted that the Veteran believed 
that the past was better and that he was not happy with his 
current status.  On mental status examination, it was noted that 
the Veteran was appropriately groomed, had normal speech, a 
congruent and appropriate affect, a normal thought process, and 
good insight and judgment.  He reported a depressed and 
intermittently anxious mood and denied any suicidal or homicidal 
ideation.  The VA licensed clinical psychologist diagnosed 
chronic PTSD and a depressive disorder not otherwise specified 
and assigned a GAF score of 55.  

The Veteran underwent a VA mental examination in April 2010 as 
the result of the Board's remand.  The Veteran complained about 
constant depression which the examiner said was moderate and 
anhedonia.  He also said that he had stopped all medications for 
his PTSD in 2008.  He said that his mind wanders, that he sleeps 
away the weekends, often feels tearful, and has increased 
irritability and impatience.  He reported estrangement from 
family members and isolation from others.  

On mental status examination, it was noted that the Veteran was 
oriented to person, place, and time; that his thought process was 
unremarkable; that he had no delusions; and that his insight and 
judgment were proper.  It was also noted that he was neatly 
groomed and that his speech was clear and coherent.  He was tense 
and tearful at times, but his mood was described as good and his 
attention was measured as intact.  Inappropriate behavior 
included overreacting or taking things out of context.  The 
examiner noted that the Veteran could be argumentative.  Mild 
brief daily panic attacks were also noted, especially when he was 
driving.  Sleep impairment was noted and the fact that the 
Veteran was service-connected for sleep apnea.  For the past one 
and one-half years, his nightmares were not as persistent as in 
the past, but still persisted, perhaps twice a week instead of 
five nights a week.  There was no sign of hallucinations or 
homicidal thoughts.  The only obsessive or ritualistic behavior 
listed was the Veteran checking locks and doors.  Suicidal 
ideation included only some passive thoughts of dying, but no 
plan or intention.  Shopping was the only activity of daily 
living impacted by his PTSD as he avoided crowded areas.  The VA 
examiner found that the Veteran's remote, recent and immediate 
memory were all normal.  Chronic symptoms were listed as sleeping 
difficulties, irritability or anger, difficulty concentrating, 
hypervigilance, exaggerated startle response, nightmares and 
intrusive thoughts, and emotional numbing.  Two PTSD tests were 
scored above the cut-off normally used in epidemiological studies 
of PTSD in combat veterans showing moderate PTSD and severe 
depression.  It also was noted that the Veteran had a good 
relationship with co-workers.  Diagnosis was chronic PTSD and 
depressive disorder not otherwise specified with a GAF score of 
57 assigned.  

The examiner reported that the Veteran's feeling out of control, 
hyperarousal, intrusive thoughts and dreams, as well as direct 
avoidance were all the direct result of his PTSD.  They increased 
his anxiety and depression as well as his irritability and 
interfered with his social and occupational functioning.  She 
opined that prognosis for the Veteran's improvement was guarded; 
though he was now engaged in psychotherapy he was not taking any 
psychotropic medication.  

A May 2010 VA mental health clinic record revealed an individual 
follow-up appointment.  The Veteran reported feeling better when 
he is busy and said that he had been extremely busy of late as 
his company had been contracted to help with the oil spill 
cleanup in the Gulf of Mexico.  On mental status examination, it 
was noted that the Veteran was appropriately groomed, had normal 
speech, a congruent and appropriate affect, a normal thought 
process, and good insight and judgment.  He reported a depressed 
and intermittently anxious mood and denied any suicidal or 
homicidal ideation.  The VA licensed clinical psychologist 
diagnosed chronic PTSD and a depressive disorder not otherwise 
specified and assigned a GAF score of 55.  

Given the evidence of record, the Board finds that the Veteran 
does not warrant a disability rating in excess of 50 percent for 
his PTSD for the period since March 18, 2010.  Numerous symptoms 
listed in Diagnostic Code 9411 for a 70 percent rating were not 
met during this period.  For example, there is no evidence that 
the Veteran neglected his personal appearance and hygiene.  He 
rather was described as appropriately groomed in VA treatment 
records.  There also is no evidence that his speech was 
intermittently illogical, obscure, or irrelevant.  While there is 
a report associated with the April 2010 VA examination noting 
obsessive checking of locks and doors, there is no evidence of 
obsessional rituals which actually interfere with routine 
activities.  With respect to suicidal ideation, the April 2010 VA 
examiner noted only some passive thoughts of dying but no plan or 
intention.  The Veteran has always denied current suicidal 
ideation or thoughts.  There was no evidence of spatial 
disorientation and, in fact, the Veteran was oriented to person, 
place, and time at his 2010 VA examination.  There also is no 
evidence of difficulty in adapting to stressful circumstances.  
While there is evidence in the record that suggests the Veteran 
no longer worked as a lawyer after discharge because of 
difficulties concentrating, the most recent medical evidence for 
the period since March 18, 2010 showed that the Veteran was 
working 55 hours a week at an environmental company engaged in 
clean up of the oil spill in the Gulf of Mexico and that he had 
good relationships with his co-workers.  

The Board acknowledges that there is some evidence that the 
Veteran manifested a few of the symptoms listed in Diagnostic 
Code 9411 for a 70 percent disability rating since March 18, 
2010.  The April 2010 VA examiner found evidence of daily panic 
attacks, especially while driving.  Depression has been 
identified as a symptom by the Veteran since before his 
discharge, but the April 2010 VA examiner noted evidence of 
severe depression.  While this could be taken as indicating that 
he has near-continuous panic or depression, there is no evidence 
that such affected his ability to function independently, 
appropriately, and effectively working 55 hours a week.  There is 
some evidence of impaired impulse control.  The medical evidence 
of record has always noted the Veteran's irritability, and the 
April 2010 VA examiner also noted overreacting, taking things out 
of context, and being argumentative.  However, none of these 
symptoms reflected any periods of violence or any increased 
propensity for violence.  No problems with activities of daily 
living were found at the 2010 VA examination with the exception 
of shopping for groceries.  The evidence further contains the 
Veteran's estrangement from his family.  As such, there is some 
evidence that the Veteran has difficulty dealing with people.  
Yet the April 2010 VA examiner also reported that he had a good 
relationship with co-workers.  In light of this somewhat 
contradictory evidence, the Board cannot conclude that the 
Veteran has such social difficulty that it rose to the level of 
"inability" to establish and maintain any effective 
relationships.

The Board also acknowledges that some of the Veteran's self-
reported symptoms during the period since March 18, 2010 are not 
listed in Diagnostic Code 9411 for a disability rating of 70 
percent or greater.  These symptoms include being tense and 
occasionally tearful, nightmares, difficulty verbally expressing 
himself, reliving past experiences, and difficulties with memory 
and concentration.  Such symptoms concededly caused some 
occupational and social impairment.  However, they are not of the 
type and degree indicative of such impairment with deficiencies 
in most areas.  The symptoms manifested are at best, after 
affording the Veteran the benefit of the doubt, commensurate with 
the assigned 50 percent disability rating. 

Indeed, the Veteran's GAF scores of 55 and 57 during this time 
period reveal a level of functioning that does not comport with 
the criteria contemplated by the assignment of a 70 percent 
disability rating.  These GAF scores are indicative of moderate 
symptoms or some difficulty in functioning, which are well within 
the criteria for the assigned 50 percent rating.

In sum, the Board finds that the PTSD symptoms manifested by the 
Veteran for the period since March 18, 2010 are most similar to 
those contemplated by the criteria for a 50 percent disability 
rating.  The Veteran did not manifest most of the symptoms listed 
in Diagnostic Code 9411 for a 70 percent rating.  There is some 
evidence suggesting that he manifested a few of the other 
symptoms listed, but overall the evidence is against the 
assignment of a rating in excess of 50 percent for the reasons 
set forth above.  As such, the Board finds that the preponderance 
of the evidence is against Veteran's entitlement to a disability 
rating in excess of 50 percent for PTSD for the period since 
March 18, 2010.  

Conclusion

The Board has considered the Veteran's assertions that his PTSD 
disability warrants a higher initial and staged rating and that 
his 50 percent rating should be effective earlier than March 18, 
2010.  The Board has considered the statements of the Veteran as 
to the extent of his PTSD over the entire course of this appeal.  
He is certainly competent to report that his symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular disability rating, 
VA must consider the factors as enumerated in the rating criteria 
discussed above, which in part involves the examination of 
clinical data gathered by competent medical professionals.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While he is 
competent to report that his symptoms are worse, the training and 
experience of medical personnel makes the medical findings found 
in treatment notes and examinations more probative as to the 
extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995). 

Consideration has been given to assigning further staged ratings 
for this claim; however, at no time during the two time periods 
in question has the Veteran's PTSD symptoms warranted the 
assignment of ratings higher than has been herein assigned or 
affirmed.  See Fenderson, 12 Vet. App. at 126.  When all the 
evidence is assembled VA is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a preponderance of the evidence is against the claim in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence does support an initial 
rating of 30 percent for the Veteran's PTSD, for the period from 
November 7, 2005 to March 17, 2010, but is against a staged 
rating in excess of 50 percent, for the period since March 18, 
2010.

The Board also should consider whether an extraschedular rating 
is available under 38 C.F.R. § 3.321(b)(1), see Thun v. Peake, 22 
Vet. App. 111 (2008), for this higher initial rating claim.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 
115.  In Thun, the Court clarified the analytical steps necessary 
to determine whether referral for such consideration is 
warranted.  A determination of whether the available applicable 
schedular rating criteria are inadequate because they do not 
contemplate the Veteran's level of disability and symptomatology 
first must be made by the RO or Board.  If the rating criteria 
are inadequate, the RO or Board must proceed to determine whether 
the Veteran exhibits an exceptional disability picture indicated 
by other related factors such as marked interference with 
employment or frequent periods of hospitalization.  If such 
related factors are exhibited, then referral must be made to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for extraschedular consideration. 

In this case, the Veteran has not expressly raised the matter of 
entitlement to an extraschedular rating for his service-connected 
PTSD.  The Veteran's contentions have been limited to those 
discussed above, i.e., essentially that his disability is more 
severe than reflected by the currently assigned ratings.  See 
Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must 
interpret a claimant's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
claimant).

In this case, there has been no showing that the Veteran's 
disability picture for his PTSD could not be contemplated 
adequately by the applicable schedular rating criteria discussed 
above.  Those criteria provide for higher ratings in this case, 
but as has been explained thoroughly herein, the currently 
assigned ratings adequately describe the severity of the 
Veteran's symptoms.  Given that the applicable schedular rating 
criteria are adequate, the Board need not consider whether the 
Veteran's PTSD disability picture includes such exceptional 
factors as periods of hospitalization and interference with 
employment.  Referral for consideration of the assignment of a 
disability rating on an extraschedular basis is not warranted.  
See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an initial disability rating of 30 percent for 
PTSD, for the period from November 7, 2005 to March 17, 2010, is 
granted, subject to the laws and regulations governing monetary 
awards.

Entitlement to a rating in excess of 50 percent for PTSD, for the 
period from March 18, 2010, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


